             Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 1 of 24




 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT FOR THE
                                            WESTERN OF WASHINGTON
 7                                                AT TACOMA
 8
     JOSEPH N. D’AMICO, an individual;
 9   FORT DISCOVERY CORP, a Washington                                     No. 3:20-cv-05253-RJB
     corporation,
10                                                                         LEGISLATORS BROTHERTON,
                                                       Plaintiffs,         DEAN, KLER, AND SULLIVAN’S
11                                                                         MOTION FOR SUMMARY
                 v.
                                                                           JUDGMENT
12
     JEFFERSON COUNTY, a Washington
     county; DAVID STANKO; ROBERT                                          NOTE OF MOTION CALENDAR:
13
     GEBO; KATHLEEN KLER; DAVID
14   SULLIVAN; KATE DEAN; and GREG                                         JUNE 26, 2020
     BROTHERTON,
15
                                                    Defendants.
16

17
                                                        I.          INTRODUCTION
18
                 This is a straightforward legislative immunity motion. Local legislators are entitled
19
     to absolute immunity under Section 1983 for their legislative activities. Bogan v. Scott-
20
     Harris, 523 U.S. 44, 49, 118 S. Ct. 966, 970, 140 L. Ed. 2d 79 (1998). Absolute immunity
21
     applies to County commissioners. Bechard v. Rappold, 287 F.3d 827, 829 (9th Cir. 2002).
22
     Here, the Jefferson County Board of Commissioners (the Commissioners) passed local
23
     ordinances with uniform regulations throughout unincorporated Jefferson County on
24
     commercial shooting facilities, after public notice, public comment and an open public
25
     hearing. Those were core legislative activities. The narrow exceptions that would expose
26
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 1
     3:20-cv-05253-RJB                                                        KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                             ATTORNEYS AT LAW
     V4                                                                                801 SECOND AVENUE, SUITE 1210
                                                                                        SEATTLE, WASHINGTON 98104
                                                                                            PHONE: (206) 623-8861
                                                                                             FAX: (206) 223-9423
             Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 2 of 24




 1   local legislators to personal liability under Section 1983 do not apply. The purpose of

 2   legislative immunity is to ensure that the legislative function may be performed

 3   independently without fear of outside interference. Supreme Court of Virginia v. Consumers

 4   Union of U. S., Inc., 446 U.S. 719, 731, 100 S. Ct. 1967, 1974, 64 L. Ed. 2d 641 (1980). This

 5   court should grant the Commissioners summary judgment and dismiss them with prejudice.

 6               Plaintiffs allege that the ordinances at issue in their amended complaint violated their

 7   2nd Amendment rights. Dkt #17, pp. 17-18. Plaintiffs also allege that passing the ordinances

 8   violated their equal protection and due process rights. Id. pp. 19-20. Plaintiffs are wrong.

 9   But dismissing those claims are not part of this motion. Defendants will address these claims

10   later on substance. While other claims exist in this lawsuit against Jefferson County (County)

11   and its sheriff’s office that lack merit, the Commissioners who acted as legislators do not

12   belong.

13                                                                   II. FACTS

14               Plaintiffs sue three current county commissioners and one former one. ECF #17 (First

15   Amended Complaint), pp. 4-5. Plaintiffs allege that the Commissioners passed “ordinances

16   preventing Plaintiffs’ new gun range.” Id. pp. 11-12. Plaintiffs specifically complain about

17   Ordinance 05-1218-17 (Id., p. 11), which imposed a moratorium for one year on the

18   “submission, acceptance, processing or approval of any Jefferson County permit applications

19   for any proposed use, development, proposal or project for the siting, construction or

20   modification of any commercial shooting facility, during the period of development of an

21   ordinance for the permitting, development and operation of commercial shooting facilities

22   …” Declaration of Cooley, Exh. O (Ordinance No. 05-1218-17).

23               Plaintiffs wrongly claim, “The County extended the Moratorium every time it was about

24   to expire.” ECF #17 (First Amended Complaint), p. 11. But the moratorium in Ordinance

25   No. 05-1218-17 expired after one year of its own terms. Exh. O, p. 3 (Ordinance No. 05-

26   1218-17). This was after the Commissioners passed county-wide commercial shooting
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 2
     3:20-cv-05253-RJB                                                           KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                                ATTORNEYS AT LAW
     V4                                                                                   801 SECOND AVENUE, SUITE 1210
                                                                                           SEATTLE, WASHINGTON 98104
                                                                                               PHONE: (206) 623-8861
                                                                                                FAX: (206) 223-9423
             Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 3 of 24




 1   facility ordinances with uniform regulations in late 2018. Declaration of Cooley, Exh. P

 2   (Ordinance No. 12-1102-18) and Exh. Q (Ordinance No. 15-1214-18). Ordinance No. 15-

 3   1214-18 authorized outdoor commercial shooting facilities in unincorporated Jefferson

 4   County. Exh. Q, p. 9. (Ordinance No. 15-1214-18). Plaintiffs never challenged Ordinance

 5   No. 15-1214-18, and do not even mention it in their Amended Complaint.

 6               It was only after the Western Washington Growth Management Hearings Board

 7   (Growth Board) invalidated Ordinance No. 15-1214-18 on September 16, 2019 (discussed in

 8   more detail below), that the Commissioners passed a new moratorium in Ordinance 11-0923-

 9   19 to preserve the status quo. Declaration of Cooley, Exh. R (Ordinance No. 11-0923-19).

10   Thus, Plaintiffs had from December 14, 2018 to September 23, 2019 [the date of the new

11   moratorium ordinance] to apply for a permit for an outdoor commercial shooting facility, but

12   failed to do so.

13               Plaintiffs jump over the 2018 ordinances passed by the Commissioners. They also

14   jump past the decision in September 2019 by the Growth Board to invalidate those 2018

15   ordinances. Plaintiffs jump from 2017 to 2020 and attack the two 2020 ordinances passed by

16   the Commissioners, Ordinance 03-0224-20 and 04-0224-20. Dkt. #17, p. 11. Plaintiffs

17   erroneously claim, “There are almost no parcels of land available in Jefferson County where it

18   would be possible to construct an indoor shooting range under Ordinance 03-224-20, the zoning

19   ordinance. Therefore, there is no way as a practical matter for Fort Discovery to build a new

20   indoor commercial shooting facility.” Id. (emphasis added). Before passing the 2020 ordinances

21   the County did a parcel study which demonstrates that on approximately 18 parcels in commercial

22   and industrial zones, indoor commercial shooting facilities could be built. Declaration of

23   Cooley, Exh. S, Exhibit A, p. 3 (February 7, 2020 Staff Report). “Three of the parcels are

24   largely undeveloped: (1) Parcel APN 001 212 010; (2) Parcel APN 702 231 015; and, Parcel

25   APN 901 024 008.” Id.

26               The Amended Complaint mentions three of four Commissioners only in the
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 3
     3:20-cv-05253-RJB                                                     KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                          ATTORNEYS AT LAW
     V4                                                                             801 SECOND AVENUE, SUITE 1210
                                                                                     SEATTLE, WASHINGTON 98104
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
             Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 4 of 24




 1   introduction to the Amended Complaint. ECF #17, pp. 4-5. Commissioner Kler is mentioned

 2   only once more, as someone who “encouraged” the County sheriff’s actions to enforce the

 3   law. 1 Plaintiffs do not allege any individual Commissioner did anything to violate Section

 4   1983, except pass legislation.

 5               A.          Plaintiffs’ History of Illegal Outdoor Commercial Gun Ranges and
                             Prior Litigation
 6

 7               Plaintiff Joseph N. D’Amico (D’Amico) owns Plaintiff Fort Discovery Corporation.

 8   ECF # 17, p. 4. Plaintiffs claim “Fort Discovery Corporation and its predecessor company

 9   operated a commercial gun range and military law enforcement training facility in Jefferson

10   County from the late 1980s to October 31, 2017.” Id., p. 6 and Declaration of Cooley, Exh.

11   D, p. 8. (Fort Discovery’s Opening Brief in the Washington Court of Appeals, Division II). 2

12   The “predecessor company” is Security Services Northwest, Inc., also owned by D’Amico.

13   Sec. Servs. Nw., Inc. v. Jefferson Cty., 144 Wn. App. 1002 *1 (2008) (Exh. F to Cooley

14   Declaration). Their commercial gun range operated both day and night, and allowed military

15   and police agencies to shoot there. Declaration of Cooley, Exh. D, p. 9. (Fort Discovery’s

16   Opening Brief in the Washington Court of Appeals, Division II). Residents near this shooting

17   range would call 911 to report the shooting. Id., p. 12. (Fort Discovery’s Opening Brief in the

18   Washington Court of Appeals, Division II). “Starting in about 2001, the County received

19   numerous complaints from neighbors regarding gunfire and noise on the property. Neighbors

20   complained of living in a war zone and repeatedly requested that the County do something

21   about it.” Sec. Servs. Nw., Inc. v. Jefferson Cty., 144 Wn. App. 1002 *2 (2008) (Exh. F to

22
     1
       ECF #17, p. 8. (“At least one County Commissioner at the time, Ms. Kler, knew as late as January 31, 2017
23   of Sheriff Stanko’s plan and encouraged his actions.”)
     2
       Defendants admit these facts only for purposes of this Motion for Summary Judgment. The brief of the Fort
24   Discovery Corporation is an opposing party’s statement, admissible under FRE 801(d)(2). For example, at a
     minimum, Fort Discovery’s brief is inaccurate because Fort Discovery was not incorporated until June 3, 2010.
25   The case pending in the Washington Court of Appeals also alleges 2nd Amendment violations, and was
     scheduled for oral argument on May 21, 2020, until the Court of Appeals canceled oral argument due to the
26   COVID-19 pandemic. Based upon communications from the Court of Appeals, a decision without oral
     argument is expected.
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 4
     3:20-cv-05253-RJB                                                 KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                      ATTORNEYS AT LAW
     V4                                                                         801 SECOND AVENUE, SUITE 1210
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                     PHONE: (206) 623-8861
                                                                                      FAX: (206) 223-9423
             Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 5 of 24




 1   Cooley Declaration) 3

 2               In 2005, the County learned that D’Amico had constructed several buildings on the

 3   property without any permits. Id. These included a “bunkhouse”, a latrine, and a kitchen.

 4   Id. In July 2005, the County issued stop work orders on the property. Id. “SSNW appealed

 5   the stop work orders to the hearing examiner. Despite the orders, SSNW continued its

 6   business activities, apparently under the belief that the orders were illegal and

 7   unenforceable.” Id. In October 2005, the Superior Court issued a temporary restraining order

 8   and a preliminary injunction against SSNW. Id. At the administrative appeal in November

 9   2005:

10               [T]he hearing examiner found that SSNW did not begin placing “significant
                 effort into soliciting other organizations, including the Department of
11               Defense, to provide training at the SSNW site” until 2001. CP at 39. The
12               examiner also noted that SSNW’s payroll levels increased substantially
                 between 1992 and 2005. Noting the newer non-permitted buildings on the
13               property, where the business activities were taking place, the hearing
                 examiner found that SSNW failed to establish a lawful nonconforming use
14               before January 1992. Furthermore, because SSNW never applied for
                 prescriptive or conditional use permits, the hearing examiner held that those
15               options were no longer available. CP at 52. Concluding that the County’s
16               decision to issue the stop work orders was not clearly erroneous, the hearing
                 examiner affirmed the orders. The examiner’s decision expressly prohibited
17               all training activities and any use of firearms and weapons on the property.

18   Id. This 2005 hearing examiner decision was appealed under the Land Use Petition Act,

19   Chapter 36.70C RCW (LUPA) to the Kitsap Superior Court and then the Washington Court

20   of Appeals, Division II.

21               The Washington Court of Appeals concluded in its 2008 opinion that the 2005 hearing

22   examiner decision did not properly consider legal non-conforming uses and remanded the

23   case for that determination. On remand in 2009, the hearing examiner determined, in part,

24   that D’Amico and SSNW did not have a legal non-conforming right to use the range for

25   commercial third-party training, like the police and military uses, and increased noise created

26   3
      D’Amico owns and operates Security Services Northwest, Inc. and Fort Discovery Corporation.
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 5
     3:20-cv-05253-RJB                                             KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                   ATTORNEYS AT LAW
     V4                                                                      801 SECOND AVENUE, SUITE 1210
                                                                              SEATTLE, WASHINGTON 98104
                                                                                  PHONE: (206) 623-8861
                                                                                   FAX: (206) 223-9423
             Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 6 of 24




 1   by those operations. Declaration of Cooley, Exh. ZZ (2010 Judge Roof Order). In 2010,

 2   Judge Jay B. Roof of the Kitsap Superior Court affirmed the 2009 hearing examiner decision.

 3   Id. Judge Roof’s Order was appealed to the Washington Court of Appeals, Division II and

 4   was affirmed. Sec. Servs. Nw., Inc. v. Jefferson Cty., 156 Wn. App. 1008, *4 (2010) (Exh. T

 5   to Cooley Declaration). The Washington Supreme Court denied review. Sec. Servs. Nw.,

 6   Inc. v. Jefferson Cty., 170 Wn.2d 1006, 245 P.3d 227 (2010). The 2010 Court of Appeals

 7   opinion also affirmed Judge Roof’s separate order dismissing the Section 1983 and Chapter

 8   60.40 RCW claims and awarded the County attorney’s fees for filing a frivolous appeal. 156

 9   Wn. App. 1008, *3.

10               The Plaintiffs’ amended complaint admits that despite the 2009 hearing examiner

11   decision that was affirmed by Judge Roof and the Court of Appeals in 2010, that they

12   continued third-party training at their facility through October 31, 2017.

13               Fort Discovery’s customers for the gun range and training facility included the
                 Jefferson County Sheriff’s Office, Kitsap County Sheriff’s Office, Clallam
14               County Sheriff’s Office, Washington State Patrol, Washington State Parks police,
                 Washington State Fish and Wildlife, Federal Bureau of Investigation, Border
15               Patrol, Customs and Border Protection, the Army, Navy, and Marine Corps.

16   Dkt. # 17, p. 6. Repeated complaints about the level of noise at the commercial shooting

17   range continued too.

18               On September 7, 2017, the lawyer for D’Amico’s landlord wrote to the County and

19   D’Amico complaining that D’Amico has not corrected permit violations as required in the

20   2009 Jefferson County Hearing Examiner decision.                         Declaration of Cooley, Exh. U

21   (September 7, 2017 Setchell Letter to D’Amico and Philip Morley). In that letter, the landlord

22   demands that D’Amico and the County work with the landlord to correct violations by

23   September 15, 2017. Id. On September 26, 2017, the County responded to the landlord’s

24   September 7, 2017 letter and alerted D’Amico, his lawyer (Mr. Overstreet), and the landlord

25   of continued violations of the 2009 hearing examiner decision on remand, as affirmed by the

26   Court of Appeals in 2010. Declaration of Cooley, Exh. V (September 26, 2017 JC letter to
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 6
     3:20-cv-05253-RJB                                                     KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                          ATTORNEYS AT LAW
     V4                                                                             801 SECOND AVENUE, SUITE 1210
                                                                                     SEATTLE, WASHINGTON 98104
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
             Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 7 of 24




 1   Setchell and Overstreet). On September 15, 2017, the landlord terminated D’Amico’s

 2   tenancy at the property. Id. Declaration of Cooley, Exh. W (September 15, 2017 Setchell

 3   letter to D’Amico). D’Amico subsequently bought new property in Jefferson County near

 4   Tarboo Lake. Declaration of Cooley, Exh. J (D’Amico v. TRC Complaint), pp. 1-2.

 5               D’Amico has since sued the family that owned his old property (Declaration of

 6   Cooley, Exh. I, D’Amico v. Property Managers), his neighbors at his new property (Id.,

 7   Declaration of Cooley, Exh. J, D’Amico v. TRC), and even Facebook (Id., Declaration of

 8   Cooley, Exh. K, D’Amico v Facebook) 4

 9               B.          Complaints about the Commercial Shooting Facility on Property
                             Licensed from the County
10

11               Jefferson County owns property on which an outdoor shooting facility exists that is

12   open to the public and is operated by the Jefferson County Sportsmen’s Association (JCSA).

13   Declaration of Cooley, Exh. X, p. 2. (Ordinance No. 03-0224-20). A true and accurate

14   diagram of the JCSA facility is at http://jeffersoncountysportsmen.org/wp/:

15

16

17

18

19

20

21

22

23

24

25   4
       The suit against Facebook was never served, and seemed primarily a vehicle to get discovery from Jefferson
26   County. Declaration of Cooley, Exh. M (Facebook nonsuit); Exh. L (Jefferson County response to
     interrogatories).
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 7
     3:20-cv-05253-RJB                                              KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                     ATTORNEYS AT LAW
     V4                                                                        801 SECOND AVENUE, SUITE 1210
                                                                                SEATTLE, WASHINGTON 98104
                                                                                    PHONE: (206) 623-8861
                                                                                     FAX: (206) 223-9423
             Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 8 of 24




 1

 2

 3   Declaration of Cooley, Exh. Y. The JCSA shooting facility has operated on County land

 4   under a license from the County for over 50 years.

 5               On December 4, 2017, the Commissioners received public comments about noise

 6   generated at the JCSA shooting facility during their regular open public meetings. Id.,

 7   Declaration of Cooley, Exhibit Z. The December 4, 2017 entry about JCSA states: “Two

 8   individuals commented on the Jefferson County Sportsman’s Association (JCSA) Gun Range

 9   and their activities.” Id.

10               C.          The 2017 One-Year Moratorium Ordinance
11               On December 18, 2017 the Commissioners passed Ordinance No. 05-1218-17 entitled
12   “An Ordinance Establishing a Moratorium on Commercial Shooting Facilities in
13
     Unincorporated Areas of Jefferson County.” Declaration of Cooley, Exh. O (Ordinance No.
14
     05-1218-17). The moratorium was authorized by RCW 36.70.795, RCW 36.70A.390 and
15
     Article 11, § 11 of the Washington State Constitution, for up to one year. Declaration of
16

17   Cooley, Exh. O, p. 2. .In the recitals to that ordinance, the Commissioners identified broad-

18   based concerns that were motivating factors for the 2017 one-year moratorium ordinance,

19   including limited land availability, safety, environmental protection and the recent success of
20
     Kitsap County in litigation after challenges to its shooting range ordinance. 5 The recitals
21
     made clear the Commissioners would require uniform requirements for all commercial
22
     shooting facilities in unincorporated Jefferson County:
23
            WHEREAS, the BoCC finds that uniform requirements for the establishment
24          and operation of all commercial shooting facilities in unincorporated Jefferson
            County would provide assurance of the safe conduct of recreational and
25          educational shooting activities in Jefferson County, provided the regulation: (1)
26   5
      The ordinance indicated that the recitals were the Commissioners findings of fact in support of the ordinance.
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 8
     3:20-cv-05253-RJB                                                KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                       ATTORNEYS AT LAW
     V4                                                                          801 SECOND AVENUE, SUITE 1210
                                                                                  SEATTLE, WASHINGTON 98104
                                                                                      PHONE: (206) 623-8861
                                                                                       FAX: (206) 223-9423
             Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 9 of 24



            provides for and promotes safety by establishing a permitting procedure and rules
 1          for the siting, design and operation of commercial shooting range facilities that
            safeguards participants, spectators, neighboring properties and the public; (2)
 2          does not prohibit or expressly regulate the discharge of firearms; (3) involves
            measures designed to make the discharge of firearms safe; (4) protects the
 3          environment; (5) ensures compatibility with neighboring land use; and, (6)
            promotes the continued availability of shooting facilities for firearm education,
 4          practice in the safe use of firearms, and recreational firearm sports; and,
 5
     Id. (emphasis added). Thus, the moratorium applied to all commercial shooting
 6
     facilities in Jefferson County, including JCSA, which was located on County land.
 7
     Further, the moratorium ordinance made clear that the new commercial shooting
 8
     facility regulations were to be “for existing and new commercial shooting facilities
 9
     within unincorporated Jefferson County.” Declaration of Cooley, Exh. O, p. 4,
10
     (emphasis added).
11
                 D.          A Review Committee is Formed with Plaintiff D’Amico as a Member
12
                 The moratorium ordinance created a review committee to assist the County with
13
     development of draft commercial shooting facility regulations. Id. Its membership would
14

15   include a designee of Director of Community Development, the Director of Department of

16   Environmental Health, a designee from the Sheriff’s office, community members, a tribal
17   representative and a designee from “each current commercial shooting range” in the County.
18
     Id. The commercial shooting range designee was John Minor, representing JCSA. D’Amico,
19
     the plaintiff in this lawsuit, was appointed as an at large member. Declaration of Cooley,
20
     Exh. A, p. 6 (August 23, 2018 Staff Report).
21

22               The moratorium ordinance set a deadline for the Review Committee report at

23   August 23, 2018. Id. p. 7. The Review Committee met fifteen times, usually for 3 or more

24   hours, in the Commissioners’ Chambers. All the meetings of the Review Committee were
25   recorded on the County’s camera system. Id. p. 17. The Review Committee ultimately
26
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 9
     3:20-cv-05253-RJB                                                     KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                          ATTORNEYS AT LAW
     V4                                                                             801 SECOND AVENUE, SUITE 1210
                                                                                     SEATTLE, WASHINGTON 98104
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
            Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 10 of 24




     produced a 27-page Staff Report dated August 23, 2018. Declaration of Cooley, Exh. A
 1
     (August 23, 2018 Staff Report). Part of that Staff Report detailed the existing regulatory
 2

 3   framework. Id., pp. 7-13. It noted that the Washington Constitution, Article XI, Section 11,

 4   confers upon county legislative authorities the police power to adopt regulations necessary
 5   to protect the health, safety, and well-being of its residents. Id., p. 7 (August 23, 2018 Staff
 6
     Report).
 7
                 The August 23, 2018 Staff Report discussed regulation of shooting in Washington.
 8
     Id., pp. 7-8. Under RCW 9.41.290 the State of Washington fully occupies and preempts the
 9

10   entire field of firearms regulations within its boundaries. Counties only may enact ordinances

11   as expressly authorized by RCW 9.41.300. Id., p. 7. That code states that a county may, by

12   ordinance, restrict the discharge of firearms in any portion of its jurisdiction where there is a
13   reasonable likelihood that humans, domestic animals, or property will be jeopardized so long
14
     as such ordinance shall not abridge the right of the individual guaranteed by Article I, section
15
     24 of the Washington Constitution to bear arms in defense of self or others. Id. p. 7. 6
16
                 The August 23, 2018 Staff Report looked at work done at nearby Kitsap County,
17

18   which had recently successfully defended its shooting range ordinance, as reflected in a 2017

19   published Court of Appeals, Division II case, Kitsap Cty. v. Kitsap Rifle & Revolver Club, 1

20   Wn. App.2d 930, 405 P.3d 1026 (Wash. Ct. App. 2017), review denied, 190 Wn.2d 1015,
21
     415 P.3d 1198 (2018). Id., p. 8.
22

23

24

25   6
       In addition, RCW 36.32.120(7) provides that the county legislative authorities shall make and enforce, by
26   appropriate resolutions or ordinances, all such police and sanitary regulations as are not in conflict with state
     law. Id., p. 7.
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 10
     3:20-cv-05253-RJB                                                  KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                         ATTORNEYS AT LAW
     V4                                                                            801 SECOND AVENUE, SUITE 1210
                                                                                    SEATTLE, WASHINGTON 98104
                                                                                        PHONE: (206) 623-8861
                                                                                         FAX: (206) 223-9423
            Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 11 of 24



                 E.          The County Commissioners Pass Operating Permit and Zoning
 1                           Ordinances
 2
                 After public notice, public comment and an open public hearing, the Commissioners
 3
     adopted Ordinance No. 12-1102-18 on November 2, 2018, which was to be part of the Health
 4
     and Safety Code, Title 8 of the Jefferson County Code (JCC). Ordinance No. 12-1102-18
 5
     requires an operating permit for all existing and new commercial shooting facilities.
 6
     Declaration of Cooley, Exh. P, p. 7 (Ordinance No. 12-1102-18).
 7
                 On December 14, 2018, the Commissioners passed Ordinance No. 15-1214-18, after
 8
     complying with the County’s public participation program and after notice, public comment
 9
     and an open public hearing. Declaration of Cooley, Exh. BB (Ordinance No. 15-1214-18).
10
     Ordinance No. 15-1214-18 was a development regulation that modified the zoning in the
11
     County’s Unified Development Code, Title 18 JCC. Ordinance No. 15-1214-18 authorized
12
     new outdoor commercial shooting facilities, subject to existing land use requirements. Id.,
13
     4.
14
                 F.          Plaintiff Fort Discovery and its Neighbors Appeal the 2018 Ordinances
15
                 Two suits followed the adoption of the 2018 ordinances. One suit was in Clallam
16
     County Superior Court filed by Plaintiff Fort Discovery in this case, seeking to invalidate
17
     Ordinance No. 12-1102-18 (the Title 8 operating permit ordinance). Declaration of Cooley,
18
     Exh. CC (Fort Discovery Opening Brief in the Court of Appeals). The other suit was filed
19
     in the Western Washington Growth Management Hearings Board (Growth Board) by a
20
     neighborhood group, the Tarboo Ridge Coalition, and sought to invalidate both Ordinance
21
     No. 12-1102-18 (the Title 8 operating permit ordinance) and Ordinance No. 15-1214-18 (the
22
     Title 18 ordinance authorizing outdoor commercial shooting facilities). Id. Declaration of
23
     Cooley, Exh. DD.
24
                 Plaintiff Fort Discovery’s Clallam County Superior Court case alleged that Ordinance
25
     No. 12-1102-18 (the Title 8 operating permit ordinance), violated RCW 9.41.290 (the state
26
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 11
     3:20-cv-05253-RJB                                                     KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                          ATTORNEYS AT LAW
     V4                                                                             801 SECOND AVENUE, SUITE 1210
                                                                                     SEATTLE, WASHINGTON 98104
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
            Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 12 of 24




 1   preemption related to local laws on the discharge of firearms), Wash. Const. art. I, § 24, (the

 2   state constitutional guarantee of the right to bear arms) and the 2nd Amendment. Declaration

 3   of Cooley, Exh. CC (Appellants Brief, p. 1-5). On cross-motions for summary judgment, the

 4   superior court granted summary judgment for Jefferson County ruling that Ordinance No.

 5   12-1102-18 (the Title 8 operating permit ordinance) was legal and valid. Id., p. 21. Plaintiff

 6   Fort Discovery appealed. Id. The Court of Appeals, Division II had scheduled oral argument

 7   for May 21, 2020, but that has been cancelled due to the COVID-19 pandemic.

 8               In Tarboo Ridge Coalition’s Growth Board case, the County did not prevail. On

 9   September 16, 2019 the Growth Board invalidated in its Final Decision and Order (FDO)

10   both Ordinance No. 12-1102-18 (the Title 8 operating permit ordinance) and Ordinance No.

11   14-1209-18 (the Title 18 ordinance authorizing outdoor commercial shooting facilities).

12   Declaration of Cooley, Exh. DD , p. 18 (September 16, 2019 Final Decision and Order). 7

13   The Growth Board determined that both ordinances violated the Growth Management Act

14   and were invalid. Id.

15               The Growth Board found as a fact in the FDO that: “The new shooting facility

16   regulations create a new land use category, ‘outdoor shooting facilities’, and allow two types

17   of shooting facilities: commercial shooting facilities (allow police and military unit training

18   and which may include ‘one or more shooting ranges) and non-commercial facilities for use
     by property owners or guests.’” Exh. DD , p. 17. In the FDO, the Growth Board held in
19
     pertinent part:
20

21               [T]he County conducted no SEPA analysis of the Title 8 Ordinance and issued
                 a Declaration of Non-Significance for the Title 18 Ordinance,
22               notwithstanding the fact that the two Ordinances working together
                 authorized the permitting of shooting facilities of significantly greater scale
23               and intensity than what was previously allowed throughout the County’s
                 Forest-Commercial, Rural and Inholding Resource Lands.
24

25   7
       Until the point that the Growth Board invalidated the Title 8 ordinance, outdoor commercial shooting ranges
26   were a permitted activity in unincorporated Jefferson County. But the Plaintiffs did not apply for a permit prior
     to the new moratorium.
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 12
     3:20-cv-05253-RJB                                                  KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                         ATTORNEYS AT LAW
     V4                                                                            801 SECOND AVENUE, SUITE 1210
                                                                                    SEATTLE, WASHINGTON 98104
                                                                                        PHONE: (206) 623-8861
                                                                                         FAX: (206) 223-9423
            Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 13 of 24



     Exh. DD, p. 15 (emphasis added). And:
 1
                 The Board finds that the County’s amendments of Titles 8 and 18 are
 2               inextricably intertwined. The end result of the County’s actions in adopting
                 amendments to both titles will allow larger shooting facilities with more uses
 3               in natural resource lands than previously allowed in its development
                 regulations.
 4
     Exh. DD, p. 16 (emphasis added). The Growth Board remanded both ordinances to the
 5
     Commissioners with a compliance report due by not later than March 2, 2020. Exh. DD, p.
 6
     19. The Growth Board set a compliance schedule, including a compliance hearing set for
 7
     April 9, 2020. Id.
 8
                 G.          The County’s Response to the Growth Board’s Final Decision and
 9                           Order
10
                 On September 23, 2019, the Commissioners passed another moratorium ordinance to
11
     allow the County to comply with the Growth Board’s FDO and preserve the status quo for
12
     six months, until March 23, 2020. Declaration of Cooley, Exh. R (Ordinance No. 11-0923-
13
     19). In addition, on the same day, the Commissioners referred both ordinances to the
14
     Jefferson County Planning Commission. Declaration of Cooley, Exh. S (February 7, 2020
15
     Staff Report); Exhibit GG (Letter to Planning Commission).
16
                 The moratorium from Ordinance No. 11-0923-19 ended after 60 days because the
17
     County failed to hold a hearing on time. However, on December 9, 2019, the Commissioners
18
     passed a new moratorium in Ordinance 14-1209-19 to continue to preserve the status quo for
19
     the same length of time as in Ordinance No. 11-0923-19, namely through March 23, 2020.
20
     Declaration of Cooley, Exh. EE (Ordinance 14-1209-19). On February 24, 2020, the
21
     Commissioners passed another new moratorium in Ordinance 02-0224-20 because final
22
     compliance with the Growth Board’s FDO could not be completed until after March 23, 2020.
23
     Declaration of Cooley, Exh. FF, p.2 (Ordinance 02-0224-20). Ordinance 02-0224-20 states,
24
     “Unless subsequently extended by the BoCC pursuant to state law, the moratorium adopted
25
     by this Ordinance which ends on March 23, 2020 shall continue for an additional six months
26
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 13
     3:20-cv-05253-RJB                                                     KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                          ATTORNEYS AT LAW
     V4                                                                             801 SECOND AVENUE, SUITE 1210
                                                                                     SEATTLE, WASHINGTON 98104
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
            Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 14 of 24




 1   (until September 23, 2020) or until compliance with the Washington State Growth

 2   Management Hearings Board’s Final Decision and Order in Case No. 19-2-0003c is

 3   achieved, whichever is earlier.” Id.

 4               Meanwhile, the Jefferson County Planning Commission took up the replacement

 5   ordinances. After notice, public comment and a hearing, the Jefferson County Planning

 6   Commission on December 3, 2019, recommended to the Commissioners two new ordinances

 7   to replace Ordinance No. 12-1102-18 (the Title 8 operating permit ordinance) and Ordinance

 8   No. 15-1214-18 (the Title 18 ordinance, authorizing outdoor commercial shooting facilities)

 9   that had been invalidated by the Growth Board’s FDO. Declaration of Cooley, Exh. S, p. 1

10   (February 7, 2020 Staff Report). In proposing a replacement for Ordinance No. 15-1214-18

11   (the Title 18 ordinance, authorizing outdoor commercial shooting facilities), the Planning

12   Commission recommended that the replacement ordinance prohibit new outdoor commercial

13   shooting facilities and allow indoor commercial shooting facilities only in commercial and

14   industrial zoning. Id., p. 31. The Planning Commission also recommended that the definition

15   of “Indoor shooting facility” include lawful incidental sales of firearms, ammunition,

16   component parts, and accessories.” Id., p. 40.

17               Then, the Commissioners took up the Planning Commission’s two proposed

18   ordinances, the ones referenced in the First Amended Complaint. ECF # 17, p. 11. After

19   notice, public comment and a hearing, the Commissioners adopted Ordinance 03-0224-20,

20   the replacement for Ordinance No. 15-1214-18 (the Title 18 ordinance, authorizing outdoor

21   commercial shooting facilities) on February 24, 2020. Declaration of Cooley, Exh. X

22   (Ordinance 03-0224-20). The Commissioners modified the ordinance proposed by the

23   Planning Commission, but accepted the Planning Commission’s recommendation that

24   prohibited new outdoor commercial shooting facilities and allowed indoor commercial

25   shooting facilities only commercial and industrial zoning. Id., p. 24. The Commissioners

26   also accepted the Planning Commission’s recommendation that “Lawful incidental sales of
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 14
     3:20-cv-05253-RJB                                                     KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                          ATTORNEYS AT LAW
     V4                                                                             801 SECOND AVENUE, SUITE 1210
                                                                                     SEATTLE, WASHINGTON 98104
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
            Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 15 of 24




 1   firearms, ammunition, component parts and accessories for indoor shooting facilities shall be

 2   allowed.” Id., pp. 24-26.

 3               Ordinance 03-0224-20 listed broad-based concerns in its recitals, including limited

 4   land availability, safety, environmental protection. Id., pp. 1-6. In addition, Ordinance 03-

 5   0224-20 demonstrates that it has been modified to address the requirements of the Growth

 6   Management Act, as reflected in the September 16, 2019 Growth Board’s FDO. Id., p. 6.

 7   Finally, Ordinance 03-0224-20 provided express reasons of why indoor commercial shooting

 8   facilities are more protective of safety and the environment, including:

 9               WHEREAS, without best management practices such as those suggested by
                 the United States Environmental Protection Agency Region 2 in its 2005
10               publication entitled Best Management Practices for Outdoor Shooting
                 Ranges (USEPA 2005), lead and other heavy metals released at shooting
11               ranges could negatively impact human health and the environment; and,
12               WHEREAS, lead is a heavy metal hazardous waste that can travel through
                 soils, ground and surface waters, and persist in the environment,
13               bioaccumulating up the food chain; and,
14               WHEREAS, lead is a known health hazard and neurotoxin that can affect
                 humans and animals alike; and,
15
                 WHEREAS, noise above certain levels, particularly persistent, repetitive,
16               percussive is deleterious to humans and animals alike; and,
17               WHEREAS, noise at outdoor shooting facilities is much more likely to
                 generate complaints by nearby residents, than noise at indoor shooting
18               facilities; and,
19               WHEREAS, greater technology exists to control noise impacts at indoor
                 shooting ranges than at outdoor commercial shooting facilities, where noise
20               leaving commercial outdoor commercial shooting facilities can reach and
                 negatively impact humans, domestic and wild animals unless the outdoor
21               shooting range’s noise is mitigated through best management practices and
                 the outdoor shooing range is properly operated; and,
22
                 WHEREAS, properly maintained state of the art HVAC keep air clean for
23               clients and workers; and,
24   Id., p. 5.
25               Ordinance 03-0224-20 also discusses the parcel analysis performed by the County

26   demonstrating that commercial shooting facilities can be sited in Jefferson County under the
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 15
     3:20-cv-05253-RJB                                                     KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                          ATTORNEYS AT LAW
     V4                                                                             801 SECOND AVENUE, SUITE 1210
                                                                                     SEATTLE, WASHINGTON 98104
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
            Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 16 of 24




 1   zoning it authorizes:

 2               WHEREAS, Jefferson County staff has performed an analysis and
                 determined that indoor commercial shooting facilities actually could be sited,
 3               assuming compliance with existing provisions in Title 18 JCC and the
                 Planning Commission Recommendation that commercial indoor shooting
 4               facilities be allowed only as a discretionary use in all commercial and
                 industrial zoning districts (except resource based industrial zoning district),
 5               subject to review under the State Environmental Policy Act that is presented
                 in a Technical Memorandum attached as Exhibit A to a February 7, 2020 staff
 6               report that demonstrates that under the zoning scheme adopted in this
                 Ordinance;
 7

 8   Id., p. 2.

 9               To replace Ordinance No. 12-1102-18 (the Title 8 operating permit ordinance), the

10   Commissioners modified the Planning Commission’s proposed ordinance on February 24,

11   2020, and adopted Ordinance 04-0224-2. Cooley Declaration, Exh. II, p. 24 (Ordinance 04-

12   0224-20).

13               On March 5, 2020, the County moved the Growth Board for an expedited compliance

14   hearing, seeking to rescind the FDO’s determination of invalidity. Declaration of Cooley,

15   Exh. HH, p. 1 (April 3, 2020 Order on Compliance). The motion was granted and on March

16   20, 2020, the Growth Board held a compliance hearing. Id., p. 2. On April 3, 2020, the

17   Growth Board issued its Order on Compliance, which determined that Ordinance 03-0224-2

18   and Ordinance 04-0224-2 are compliant with the Growth Management Act, and rescinded

19   the order of invalidity in the FDO. Id., p. 3.

20        II.      THE COUNTY COMMISSIONERS SUED HERE WERE ENGAGED IN
                  CORE LEGISLATIVE ACTIVITY AND ARE ENTITLED TO IMMUNITY.
21

22               A. Local Legislators Are Immune for Passing Moratoriums and New Zoning.
23               Local government officials are entitled to legislative immunity for their legislative
24   actions, whether those officials are members of the legislative or the executive branch. Bogan
25   v. Scott–Harris, 523 U.S. 44, 54–55, 118 S.Ct. 966, 140 L.Ed.2d 79 (1998). This immunity
26   extends both to claims for damages and claims for injunctive relief. Supreme Ct. of Va. v.
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 16
     3:20-cv-05253-RJB                                                     KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                          ATTORNEYS AT LAW
     V4                                                                             801 SECOND AVENUE, SUITE 1210
                                                                                     SEATTLE, WASHINGTON 98104
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
            Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 17 of 24




 1   Consumers Union of the U.S., Inc., 446 U.S. 719, 732–33, 100 S.Ct. 1967, 64 L.Ed.2d 641

 2   (1980). “The legislative immunity doctrine also creates an evidentiary and testimonial

 3   privilege.” Young v. City & Cty. of Honolulu, CIV. 07-00068 JMSLEK, 2007 WL 2972607,

 4   at *1 (D. Haw. Oct. 9, 2007).

 5               The immunity serves many public policy objectives. They include the risk that

 6   lawsuits would deter citizens from entering public life. Lawsuits could be used to intimidate

 7   and subvert political will. Ultimately, legislators should answer to their voting constituents,

 8   not to a judge or jury, in a democratic institution. Bogan v. Scott-Harris, 523 U.S. 44, 52,

 9   118 S. Ct. 966, 971, 140 L. Ed. 2d 79 (1998). Legislative immunity generally applies to

10   zoning ordinances. Bryan v. City of Madison, Miss., 213 F.3d 267, 273–74 (5th Cir. 2000)

11   (“Zoning is general and prospective. It directly affects the entire community.”)                                 In

12   Washington, moratoriums on building are legislative acts. In re Ackerson, 143 Wn.2d 366,

13   375, 20 P.3d 930, 935 (2001). The ordinances at issue in this case are legislative acts and the

14   Commissioners have legislative immunity for the reasons discussed more fully below.

15               B.          The Ordinances At Issue Meet the Four-Part Test for Absolute
                             Immunity.
16

17         Federal courts use four factors in determining whether an act is legislative in its character

18   and effect: “(1) whether the act involves ad hoc decision making, or the formulation of policy;

19   (2) whether the act applies to a few individuals, or to the public at large; (3) whether the act

20   is formally legislative in character; and (4) whether it bears all the hallmarks of traditional

21   legislation.” Cmty. House, Inc. v. City of Boise, Idaho, 623 F.3d 945, 960 (9th Cir. 2010).

22                           1.          Factors 3 and 4 Are Satisfied.
23               Here, there should be no question that the County’s actions satisfy the third and fourth

24   factors of the test. The all of the challenged ordinances were passed by the Commissioners

25   after notice, public comment and an open public hearing. That is all that is needed. The

26   fighting issues are usually only on factors 1 and 2.
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 17
     3:20-cv-05253-RJB                                                     KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                          ATTORNEYS AT LAW
     V4                                                                             801 SECOND AVENUE, SUITE 1210
                                                                                     SEATTLE, WASHINGTON 98104
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
            Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 18 of 24



                             2.          Factors 1 and 2 Are Satisfied Too.
 1
                 While D’Amico claims he was singled out by this legislation and likely would claim
 2
     the ordinances were “ad hoc,” no fair reading of the ordinances would bear that out. Starting
 3
     with Ordinance 05-1218-17 in December 2017, the purpose of the commercial shooting
 4
     regulations to develop “uniform requirements for the establishment and operation of all
 5
     commercial shooting facilities in unincorporated Jefferson County. Declaration of Cooley,
 6
     Exh. O, p. 2 (emphasis added) (Ordinance No. 05-1218-17). Ordinance 03-0224-2 listed
 7
     broad-based concerns in its recitals, including limited land availability, safety, environmental
 8
     protection. Declaration of Cooley, Exh. X, pp. 1-6 (Ordinance 03-0224-20). In addition,
 9
     Ordinance 03-0224-20 demonstrates that it has been modified to address the requirements of
10
     the Growth Management Act, as reflected in the September 16, 2019 Growth Board’s FDO.
11
     Id., p. 6. Finally, Ordinance 03-0224-20 provided express reasons of why indoor commercial
12
     shooting facilities are more protective of safety and the environment. Id., p. 5. Broad-based
13
     concerns also underlie the passage of Ordinance 04-0224-20. Declaration of Cooley, Exh. II,
14
     pp. 1-6 (Ordinance 04-0224-20). “Even if zoning ordinances affect some owners and entities
15
     more significantly than others, they are legislative acts for which members of local legislative
16
     bodies have immunity.” Thunderbird Hotels, LLC v. City of Portland, 670 F. Supp. 2d 1164,
17
     1177 (D. Or. 2009), aff’d, 404 Fed. Appx. 249 (9th Cir. 2010). Id. at 1177.
18
                 The ordinances at issue are not “ad hoc” and do not apply to only “a few individuals.”
19
     Compare Kaahumanu v. Cty. of Maui, 315 F.3d 1215, 1217 (9th Cir. 2003). Kaahumanu is
20
     a case which the Ninth Circuit ruled was “ad hoc” and no immunity applied. In that case,
21
     Plaintiff ran a commercial wedding business out of her beach front home. 315 F.3d at 1217.
22
     In 1998 she applied for a Conditional Use Permit (CUP) permitting her to operate commercial
23
     weddings out of her private residence. The property was zoned residential/apartment and
24
     commercial uses were not permitted. Id. fn. 2. A CUP seeks a variance from the existing
25
     zoning. CUPs on Maui are first reviewed by the Maui Planning Commission. The Planning
26
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 18
     3:20-cv-05253-RJB                                                     KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                          ATTORNEYS AT LAW
     V4                                                                             801 SECOND AVENUE, SUITE 1210
                                                                                     SEATTLE, WASHINGTON 98104
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
            Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 19 of 24




 1   Commission’s role is to recommend approval of the CUP as an ordinance passed by the City

 2   Council. The City Council must, by ordinance, approve or deny the CUP.

 3               The Maui Planning Commission recommended approval of the CUP. The Maui City

 4   Council voted to deny it. Like Plaintiffs here, Plaintiff in Kaahumanu, sued the Maui Council

 5   Members for damages under Section 1983.

 6               The Plaintiff argued that CUP “decisions are made on a case-by-case basis, and that

 7   as a practical matter, the consequences of each individual permit do not alter the underlying

 8   legislative policy…. The decision was taken based on the circumstances of the particular case

 9   and did not effectuate policy or create a binding rule of conduct. Typically, a zoning

10   ordinance establishes a rule of general application, but here the ordinance would have

11   affected only a single permit and a single parcel of land.” Kaahumanu, 315 F.3d at 1220. The

12   Ninth Circuit ruled that any wedding business would have to seek a CUP, which would

13   necessarily look at the individual circumstances of each application. Unlike the present case,

14   “[e]nactment of the ordinance would not have created a new category of expressly permitted

15   or special uses and therefore did not modify or supersede the policies contained in the existing

16   comprehensive zoning ordinance.” Id. Accordingly, the Maui Council members were not

17   entitled to immunity.

18               The Ninth Circuit in Kaahumanu also ruled that the CUP legislation did not affect the

19   public at large and also failed element 2 of the test. “A decision to enact or reject an ordinance

20   granting a CUP is made on a case-by-case basis and does not apply to the public at large in

21   Maui County. It is therefore distinguishable from the enactment of a comprehensive zoning

22   ordinance. We do not hold, however, that anything short of a comprehensive zoning

23   ordinance is administrative rather than legislative. The question here is one of degree, and

24   we conclude simply that the very limited impact of the conditional use permit at issue here

25   weighs against absolute immunity.” 315 F.3d at 1222.

26               This case is more like Cmty. House, Inc. v. City of Boise, Idaho, 623 F.3d 945, 962
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 19
     3:20-cv-05253-RJB                                                     KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                          ATTORNEYS AT LAW
     V4                                                                             801 SECOND AVENUE, SUITE 1210
                                                                                     SEATTLE, WASHINGTON 98104
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
            Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 20 of 24




 1   (9th Cir. 2010) and Thunderbird Hotels, LLC v. City of Portland, 670 F. Supp. 2d 1164, 1171

 2   (D. Or. 2009), aff’d, 404 Fed. Appx. 249 (9th Cir. 2010). In Thunderbird Hotels, the plaintiff

 3   wanted to re-develop property on Hayden Island, at the north edge of Portland. The Portland

 4   City Council first passed a six-month moratorium on most commercial development on

 5   Hayden Island. 670 F. Supp. 2d at 1172. The plaintiff sued and alleged:

 6               [T]hat the moratorium was intended “to prevent a redevelopment of the hotel
                 site that was lawful and permitted by its CG zoning.” Plaintiff further alleges
 7               that defendants adopted the moratorium “for an unlawful reason, namely
                 defendant [City Council Member] Adams’ belief that plaintiff’s intended
 8               purchaser, Wal–Mart, “fails the basic test of ethical capitalism” and that
                 redevelopment of the hotel site should be delayed or denied until Wal–Mart
 9               “matured into a responsible corporate citizen.” It also alleges that defendants
                 “intended the extensions of the moratorium to prevent any retail
10               redevelopment of the hotel site at any time ... even though such redevelopment
                 would be lawful and permitted by the CG zoning of the property.” Plaintiff
11               alleges that defendants’ adoption and extension of the development
                 moratorium have deprived it of its right to due process secured under the
12               Fourteenth Amendment to the United States Constitution.
13   Thunderbird Hotels, LLC v. City of Portland, 670 F. Supp. 2d 1164, 1174 (D. Or. 2009),

14   aff’d, 404 Fed. Appx. 249 (9th Cir. 2010).

15               The district court acknowledged that zoning which singles out an individual who is

16   treated differently than others is administrative not legislative. Id. at 1176. Similarly,

17   ordinances which affect a single parcel are not legislative. Id. There, the moratorium applied

18   to all commercial development on Hayden Island therefore it did not single out an individual

19   or parcel. “Even if zoning ordinances affect some owners and entities more significantly than

20   others, they are legislative acts for which members of local legislative bodies have

21   immunity.” Id. at 1177.

22               Another example applying legislative immunity is Cmty. House, Inc. v. City of Boise,

23   Idaho, 623 F.3d 945, 962 (9th Cir. 2010). That case dealt with Boise’s attempt to address

24   homelessness in Boise. One approach was to purchase property to serve as a shelter. Another

25   approach was to contract with religious organizations to provide shelter space. The Boise

26   City Council voted to sell a homeless shelter it owned and operated, to a third party. It passed
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 20
     3:20-cv-05253-RJB                                                     KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                          ATTORNEYS AT LAW
     V4                                                                             801 SECOND AVENUE, SUITE 1210
                                                                                     SEATTLE, WASHINGTON 98104
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
            Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 21 of 24




 1   ordinances to achieve this result. The prior operator of the Boise-owned shelter sued the

 2   individual council members for civil rights violations.

 3               Like the other cases, “[t]he third and fourth factors are easily satisfied in this case.”

 4   Cmty. House, Inc. v. City of Boise, Idaho, 623 F.3d 945, 960 (9th Cir. 2010). The district

 5   court said that since the ordinance dealt with one piece of property and one vendor, it did not

 6   affect the public at large and violated element two. But the Ninth Circuit disagreed, “With

 7   respect, that conclusion was manifestly erroneous. First, the lease and sale actually had an

 8   impact on a larger group of people—Boise’s homeless community. An act need not affect a

 9   city’s entire population in order to be considered legislative. It is sufficient that the act affects

10   a discrete group of people or places.” Id.

11               The plaintiff in the Boise case also claimed the decision was “ad hoc” and did not

12   address citywide policies. The Ninth Circuit rejected this, holding that, despite the ordinance

13   affecting one contract and one parcel, it dealt with a citywide policy to provide homeless

14   shelter space.            “Finally, the individuals involved in the decision of what to do with

15   Community House had to weigh important social demands inherent in the City’s policy of

16   helping the homeless against significant individual rights. Legislators involved in such

17   balancing are generally entitled to absolute legislative immunity.” Id. at 962.

18               Accordingly, all four factors are satisfied and the Commissioners are entitled to

19   legislative immunity.

20                                                            IV. CONCLUSION

21               The Court should grant this partial motion for summary judgment and dismiss the

22   legislators with prejudice. The actions of passing the ordinances are core legislative activities

23   for which there is absolute immunity.

24

25

26
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 21
     3:20-cv-05253-RJB                                                     KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                          ATTORNEYS AT LAW
     V4                                                                             801 SECOND AVENUE, SUITE 1210
                                                                                     SEATTLE, WASHINGTON 98104
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
            Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 22 of 24



     DATED: June 4, 2020.
 1
                                                                 KEATING, BUCKLIN & McCORMACK, INC., P.S.
 2

 3
                                                                 By: /s/ Andrew Cooley
 4                                                               Andrew Cooley, WSBA #15189
 5
                                                                 801 Second Avenue, Suite 1210
 6                                                               Seattle, WA 98104
                                                                 Phone: (206) 623-8861
 7                                                               Fax: (206) 223-9423
                                                                 Email: acooley@kbmlawyers.com
 8

 9                                                               JEFFERSON COUNTY PROSECUTING
                                                                 ATTORNEY’S OFFICE
10
                                                                 Philip C. Hunsucker, Chief Civil Deputy Prosecuting
11                                                               Attorney, WSBA # 48692
12
                                                                 P.O. Box1220
13                                                               Port Townsend, WA 98368
                                                                 Phone: (360) 385-9219
14                                                               Fax: (206) 223-9423
                                                                 Email: phunsucker@co.jefferson.wa.us
15

16

17

18

19

20

21

22

23

24

25

26
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 22
     3:20-cv-05253-RJB                                                            KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                                 ATTORNEYS AT LAW
     V4                                                                                    801 SECOND AVENUE, SUITE 1210
                                                                                            SEATTLE, WASHINGTON 98104
                                                                                                PHONE: (206) 623-8861
                                                                                                 FAX: (206) 223-9423
            Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 23 of 24




 1                                                  CERTIFICATE OF SERVICE

 2               I hereby certify that on June 4, 2020, I electronically filed the foregoing with the Clerk

 3   of the Court using the CM/ECF system which will send notification of such filing to the

 4   following:

 5
                 Attorneys for Plaintiffs
 6
                 Charles Maduell, WSBA No. 15491
 7
                 Law Office of Charles Maduell, PLLC
 8               1400 112th Ave. SE, Ste. 100
                 Bellevue, WA 98004-6901
 9               Telephone: (206) 240-194
                 Email: chuck@charlesmaduell.com
10
                 Attorneys for Plaintiffs
11

12               Wright Noel, WSBA No. 25264
                 Stacey Goodwin, WSBA No. 39287
13               Carson & Noel, PLLC
                 20 Sixth Avenue N.E.
14               Issaquah, WA 98027
15               Telephone: (425) 395-7786
                 Email: wright@carsonnoel.com
16
                 Attorneys for Plaintiffs
17
                 Greg Overstreet, WSBA No. 26682
18               Attorney at Law
19               250 Center Park Way
                 Sequim, WA 98382
20               Telephone: (800) 859-3463
                 Email: greg@ssnwhq.com
21

22

23

24

25

26
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 23
     3:20-cv-05253-RJB                                                     KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                          ATTORNEYS AT LAW
     V4                                                                             801 SECOND AVENUE, SUITE 1210
                                                                                     SEATTLE, WASHINGTON 98104
                                                                                         PHONE: (206) 623-8861
                                                                                          FAX: (206) 223-9423
            Case 3:20-cv-05253-RJB Document 19 Filed 06/04/20 Page 24 of 24



     DATED: June 4, 2020
 1

 2
                                                                           /s/ Cindy Marlatte
 3                                                                         Cindy Marlatte, Legal Assistant
                                                                           801 Second Avenue, Suite 1210
 4                                                                         Seattle, WA 98104
 5                                                                         Phone: (206) 623-8861
                                                                           Fax: (206) 223-9423
 6                                                                         Email: cmarlatte@kbmlawyers.com

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     LEGISLATORS BROTHERTON, DEAN, KLER, AND
27   SULLIVAN’S MOTION FOR SUMMARY
     JUDGMENT - 24
     3:20-cv-05253-RJB                                                             KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     1329-00014/2020 06 04 Motion for Summary Judgment (D'Amico) - DRAFT
                                                                                                  ATTORNEYS AT LAW
     V4                                                                                     801 SECOND AVENUE, SUITE 1210
                                                                                             SEATTLE, WASHINGTON 98104
                                                                                                 PHONE: (206) 623-8861
                                                                                                  FAX: (206) 223-9423
